Exhibit 10.2

2006 Stock Incentive Plan
of Honeywell International Inc. and its Affiliates

STOCK OPTION AWARD AGREEMENT

          STOCK OPTION AWARD AGREEMENT made in Morris Township, New Jersey, as
of the [DAY] day of [MONTH, YEAR] (the “Date of Grant”), between Honeywell
International Inc. (the “Company”) and [EMPLOYEE NAME] (the “Employee”).

1.     

Grant of Option. The Company has granted you an Option to purchase [NUMBER]
Shares of Common Stock, subject to the provisions of this Agreement and the 2006
Stock Incentive Plan for Employees of Honeywell International Inc. and its
Affiliates (the “Plan”). This Option is a nonqualified Option.

  2.     

Exercise Price. The purchase price of the Shares covered by the Option will be
[DOLLAR AMOUNT] per Share.

  3.     

Vesting. Except in the event of your death or Disability or a Change in Control,
the Option will become exercisable in cumulative installments as follows:
[VESTING PROVISIONS CONSISTENT WITH THE PLAN].

  4.     

Term of Option. The Option must be exercised prior to the close of the New York
Stock Exchange (“NYSE”) on [EXPIRATION DATE], subject to earlier termination or
cancellation as provided below. If the NYSE is not open for business on the
expiration date specified, the Option will expire at the close of the NYSE on
the business day immediately preceding [EXPIRATION DATE].

  5.     

Payment of Exercise Price. You may pay the Exercise Price by cash, certified
check, bank draft, wire transfer, postal or express money order, or any other
alternative method specified in the Plan and expressly approved by the
Committee. Notwithstanding the foregoing, you may not tender any form of payment
that the Committee determines, in its sole and absolute discretion, could
violate any law or regulation.

  6.     

Exercise of Option. Subject to the terms and conditions of this Agreement, the
Option may be exercised by contacting the Honeywell Stock Option Service Center,
managed by Smith Barney, by telephone at 1-888-723-3391 or 1-212-615-7876, or on
the internet at www.benefitaccess.com. If the Option is exercised after your
death, the Company will deliver Shares only after the Committee has determined
that the person exercising the Option is the duly appointed executor or
administrator of your estate or the person to whom the Option has been
transferred by your will or by the applicable laws of descent and distribution.

 

--------------------------------------------------------------------------------



7.     

Termination, Retirement, Disability or Death. The Option will vest and remain
exercisable as follows:

 

  Event   Vesting   Exercise     Death   Immediate vesting as of   Expires
earlier of (i)       death. original expiration date, or         (ii) 3 years
after death.     Disability   Immediate vesting as of   Expires earlier of (i)  
    incurrence of Disability. original expiration date, or         (ii) 3 years
after Disability.     Full Retirement   Unvested Awards forfeited   Expires
earlier of (i)     (Voluntary Termination of as of Full Retirement. original
expiration date, or     Employment on or after age   (ii) 3 years after
retirement.     60 and 10 Years of Service)   If you die prior to end of        
this 3-year period, expires         earlier of (i) original         expiration
date, or (ii) 1         year after death.     Early Retirement   Unvested Awards
forfeited   Expires earlier of (i)     (Termination of as of Early Retirement.
original expiration date, or     Employment because of   (ii) 3 years after
retirement.     retirement from active   If you die prior to end of    
employment on or after age   this 3-year period, expires     55 and 10 Years of
Service)   earlier of (i) original         expiration date, or (ii) 1        
year after death.     Voluntary termination   Unvested Awards forfeited  
Expires earlier of (i)       as of Termination of original expiration date, or  
    Employment. (ii) 30 days after         termination. If you die prior        
to end of this 30-day period,         expires earlier of (i) original        
expiration date, or (ii) 1         year after death.     Involuntary termination
not   Unvested Awards forfeited   Expires earlier of (i)     for Cause as of
Termination of original expiration date, or       Employment. (ii) 1 year after
termination.         If you die prior to end of         this 1-year period,
expires         earlier of (i) original         expiration date, or (ii) 1      
  year after death.     Involuntary termination for   Unvested Awards forfeited
  Vested Awards immediately     Cause as of Termination of cancelled.      
Employment.    


2

--------------------------------------------------------------------------------



 

Except as expressly provided herein, all rights hereunder shall cease to accrue
as of the date of your termination of employment with the Company and its
Affiliates. You will forfeit the unvested portion of any award and all rights to
continue vesting in awards shall cease as of the date of termination of
employment. Further, you will not be entitled to receive additional awards
hereunder after termination of employment. For purposes of this Agreement, if
your employment is terminated under circumstances that entitle you to severance
benefits under a severance plan of the Company or an Affiliate in which you
participate, “Termination of Employment” refers to the date immediately prior to
the date severance benefits become payable under the terms of the severance
plan. If your employment is terminated under any other circumstances and you are
not entitled to severance benefits under a severance plan of the Company or an
Affiliate, “Termination of Employment” refers to the last day you actively
perform services for the Company and its Affiliates.

  8.     

Change in Control. In the event of a Change in Control, any portion of the
Option that has not vested as of the date of Change in Control will immediately
become exercisable in full.

  9.     

Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or your
local employer, an amount sufficient to satisfy taxes imposed under the laws of
any country, state, province, city or other jurisdiction, including but not
limited to income taxes, capital gain taxes, transfer taxes, and social security
contributions, and National Insurance Contributions, that are required by law to
be withheld with respect to the grant of the Option, any exercise of the your
rights under this Agreement, the sale of Shares acquired from the exercise of
the Option, and/or payment of dividends on Shares acquired pursuant to the
Option.

  10.   

Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution or except as
permitted by the Committee and as specified in the Plan.

  11.   

Forfeiture of Award.

    (a)  

By accepting the Award, you expressly agree and acknowledge that the forfeiture
provisions of subparagraph (b) will apply if, from the date of the grant of the
Option until the date that is twenty-four (24) months after your Termination of
Employment for any reason, you enter into an employment or consultation
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which the Company or any Affiliate is engaged if the
business is competitive (in the sole judgment of the Committee) with the Company
or an Affiliate and the Committee has not approved the agreement or arrangement
in writing.

    (b)  

If the Committee determines, in its sole judgment, that you have engaged in an
act that violates subparagraph (a) prior to the 24-month anniversary of your
Termination of Employment, any Option that you have not exercised (whether
vested or unvested)

 

3

--------------------------------------------------------------------------------



 

will immediately be rescinded, and you will forfeit any rights you have with
respect to the Option as of the date of the Committee’s determination. In
addition, you hereby agree and promise immediately to deliver to the Company,
Shares equal in value to the amount of any profit you realized upon an exercise
of the Option during the period beginning six (6) months prior to your
Termination of Employment and ending on the date of the Committee’s
determination.

  12.   

Adjustments. Any adjustments to the Option will be governed by Section 5.3 of
the Plan.

  13.   

Restrictions on Exercise. Exercise of the Option is subject to the conditions
that, to the extent required at the time of exercise, (a) the Shares covered by
the Option will be duly listed, upon official notice of issuance, upon the NYSE,
and (b) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

  14.   

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under U.S. federal securities laws in respect of trading in the
Company’s securities, and you agree not to use the Company’s “cashless exercise”
program (or any successor program) at any time when you possess material
nonpublic information with respect to the Company or when using the program
would otherwise result in a violation of securities law. The Company will have
the right to recover, or receive reimbursement for, any compensation or profit
realize on the exercise of the Option or by the disposition of Shares received
upon exercise of the Option to the extent that the Company has a right of
recovery or reimbursement under applicable securities laws.

  15.   

Plan Terms Govern. The exercise of the Option, the disposition of any Shares
received upon exercise of the Option, and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Committee may prescribe. The Plan document, as may be amended from time
to time, is incorporated into this Agreement. Capitalized terms used in this
Agreement have the meaning set forth in the Plan, unless otherwise stated in
this Agreement. In the event of any conflict between the terms of the Plan and
the terms of this Agreement, the Plan will control unless otherwise stated in
this Agreement. By accepting the Award, you acknowledge receipt of the Plan and
the prospectus, as in effect on the date of this Agreement.

  16.   

Personal Data.

    (a)  

By entering into this Agreement, and as a condition of the grant of the Option,
you expressly consent to the collection, use, and transfer of personal data as
described in this Section to the full extent permitted by and in full compliance
with applicable law.

 

4

--------------------------------------------------------------------------------



  (b)  

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all options or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”).

    (c)  

You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of options or awards, which was made
for the same purposes of managing and administering of previous award/incentive
plans, or for other purposes.

    (d)  

You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of the your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

    (e)  

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

    (f)  

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data, request that any necessary
amendments be made to it, or withdraw your consent herein in writing by
contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

  17.   

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

    (a)  

The Company (and not your local employer) is granting your Option. Furthermore,
this Agreement is not derived from any preexisting labor relationship between
you and the Company, but rather from a mercantile relationship.

    (b)  

The Company may administer the Plan from outside your country of residence and
United States law will govern all options granted under the Plan.

 

5

--------------------------------------------------------------------------------



  (c)  

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

    (d)  

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

    (e)  

The grant of the Option hereunder, and any future grant of an option under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Option nor any future grant by the Company will be
deemed to create any obligation to make any future grants, whether or not such a
reservation is explicitly stated at the time of such a grant. The Company has
the right, at any time and/or on an annual basis, to amend, suspend or terminate
the Plan; provided, however, that no such amendment, suspension, or termination
will adversely affect your rights hereunder.

    (f)  

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

    (g)  

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

  18.   

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of the Option. You have no rights as
a shareowner of the Company pursuant to the Option until Shares are actually
delivered you.

  19.   

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Option. This
Agreement supersedes any prior agreements, commitments or negotiations
concerning the Option.

 

6

--------------------------------------------------------------------------------



20.   

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

     

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the facsimile signature of its Chairman of the Board and Chief Executive Officer
as of the day and year first above written. By consenting to this Agreement, you
agree to the following: (i) you have carefully read, fully understand and agree
to all of the terms and conditions described in this Agreement, the Plan, the
Plan’s prospectus and all accompanying documentation; and (ii) you understand
and agree that this Agreement and the Plan constitute the entire understanding
between you and the Company regarding the Option, and that any prior agreements,
commitments or negotiations concerning the Option are replaced and superseded.
You will be deemed to consent to the application of the terms and conditions set
forth in this Agreement and the Plan unless you contact Honeywell International
Inc., Executive Compensation/AB-1D, 101 Columbia Road, Morristown, NJ 07962 in
writing within thirty (30) days of the date of this Agreement.

    Honeywell International Inc.

[c57151_ex10-2x7x1.jpg]

     By:   David M. Cote     Chairman of the Board and    
Chief Executive Officer

 

 

    I Accept:

            
 
  Participant’s signature                                         




7

--------------------------------------------------------------------------------